DETAILED ACTION
This is a final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/257,455.
Claims 1-5, 7-8, 11-12and 15-20 are amended
No claims have been added or canceled. 
Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the WRITTEN DESCRIPTION requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-20. Amended independent claims 1, 8, and 15 recite:
identify, from a plurality of user transactions committed by a plurality of user nodes to a blockchain, a user request transaction from a particular user node of the plurality of nodes, the user request transaction requesting particular user node, wherein the user request transaction contains a rule;
create the virtual blockchain based on the user request transaction;
populate, from the plurality of committed user transactions, the virtual blockchain with of the particular user node 

The Examiner cannot find support for these limitations in the originally-filed disclosure. Specifically, there is no description of “a plurality of user transactions committed by a plurality of user nodes to a blockchain.” The only mentioning of “committing” a plurality of user transactions is in the context of “a user node” commits a plurality of user transactions as described in the specification:
The processor 104 may fetch, decode, and execute the machine-readable instructions 114 to connect to a blockchain 106 configured to store a plurality of user transactions 109 committed by a user node.

(App. Spec. 0061)
With reference to FIG. 4A, at block 412, the processor 104 may connect to a blockchain configured to store a plurality of user transactions committed by a user node.

(App. Spec. 0079)
The cited portions of the specification shows that the plurality of user transactions stored in the blockchain is committed by a user node. This is different from the amended claims showing that the plurality of user transactions stored in the blockchain is committed by a plurality of user nodes. These portions of the specification would not have indicated to one of skill that, at the time of filing, Applicant had possession of the features recited in these newly-added limitations. 

Claim Rejections – 35 U.S.C. § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20. Claim 1 is indefinite for the reasons set below.
		First, claim 1 recites “a processor… and a processor that when executing the one or more instructions is configured to.” It is not clear whether the second “processor” in this 
		Second, claim 1 recites “identify, from a plurality of user transactions…, a user request transaction from a particular user node.” It is unclear how a user request can be identified from both a plurality of user transactions and a particular user node. For examination purpose, the Examiner will construe this limitation as “identify…a user request transaction associated with a particular user node.”
		Third, claim1 recites “the user request transaction requesting creation of a virtual blockchain” that contains antecedent basis issue, because the term “creation” is not properly introduced.”
		Fourth, claim 1 recites “populate… the virtual blockchain with transactions of the particular user node.” It is not clear whether the recited “transactions” in this limitation refer to the “user request transaction,” or the “user transaction” as previously cited in the claim, or is introducing a new type of transactions. One or ordinary skill in the art could not determine how many different types of transactions are used in creating and populating the virtual blockchain. As such, one of skill could not avoid possible infringement and the claim is indefinite.
	Independent claims 8 and 15 are analogous to claim 1 and therefore are rejected under 35 U.SC. 112(b) for the same reasons. Because the limitations presented in the independent claims are incorporated into the dependent claims, each of claims 2-7, 9-14, and 16-20 are rejected. 


Claim Rejections – 35 U.S.C. § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significant more.
Claims 1-20 are directed to the abstract idea of archiving documents, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Subject Matter Eligibility Standard
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e)3. Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).5
Analysis
In the present application, claims 1-7 are directed to a machine (i.e., system comprising a processor); claims 8-14 are directed to a process (i.e., a method); and claims 15-20 are directed to an article of manufacture (i.e., non-transitory computer-readable medium). Thus, the eligibility analysis proceeds to Step 2A.1.
The limitations of independent claim 1, which is representative of independent claims 8 and 15, have been denoted with letters by the Examiner for easy reference. The judicial exception recited in amended claim 1 are identified in bold below:
[A] A manager for a virtual blockchain, the manager comprising:

[B] a processor;

[C] a memory storing one or more instructions; and

[D] a processor that when executing the one or more instructions is configured to:

[E] identify, from a plurality of user transactions committed by a plurality of user nodes to a blockchain, a user request transaction from a particular user node of the plurality of user nodes, the user request transaction requesting for a creation of a virtual blockchain for the particular user node, wherein the user request transaction contains a rule;

[F] create the virtual blockchain based on the user request transaction;

[G] populate, from the plurality of committed user transactions, the virtual blockchain with transactions of the particular user node based on the rule; and

[H] execute a smart contract to record the rule and a hash of all blocks from the virtual blockchain onto the blockchain.

Limitations [E] through [H] under the broadest reasonable interpretation covers steps or functions that can be reasonably grouped within an abstract idea of “certain methods of organizing human activity” in the Step 2A.1 analysis. Other than reciting generic computer hardware in limitations [A]-[D] and a series of steps that are caused by computer-readable instructions recited in limitations [E]-[H], nothing in the claim element differentiates the limitation from processes that can be reasonably performed to organize human activity that incorporates fundamental economic principles or practices.  For example, the disclosure establishes the context of archiving documents (e.g., archiving loan documents selected from all bank documents for a credit card center, archiving fast food related documents that associated with certain fast food vendors) so that the archived documents are only accessible to selected 
Accordingly, claim 1, and by analogy similar claims 8 and 15, recited at least an abstract idea and the analysis proceeds to Step 2A.2
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements in bold below:
[A] A manager for a virtual blockchain, the manager comprising:

[B] a processor;

[C] a memory storing one or more instructions; and

[D] a processor that when executing the one or more instructions is configured to:

[E] identify, from a plurality of user transactions committed by a plurality of user nodes to a  
      blockchain, a user request transaction from a particular user node of the plurality of user  
      nodes, the user request transaction requesting for a creation of a virtual blockchain for the   
      particular user node, wherein the user request transaction contains a rule;

[F] create the virtual blockchain based on the user request transaction;

[G] populate, from the plurality of committed user transactions, the virtual blockchain with transactions of the particular user node based on the rule; and

[H] execute a smart contract to record the rule and a hash of all blocks from the virtual blockchain onto the blockchain.

The additional element(s) in limitations [A] [B]and [D] (i.e., processor, virtual blockchain manager), limitation [C] (i.e., memory), and limitation [H] (i.e., blockchain, virtual blockchain, smart contract) are recited at a high level of generality (e.g., consisted with Applicant’s specification at 0059-0060, 0063-0068).  The series of steps performed in limitations [E] through [H] are merely software “instructions” that as an ordered combination with limitations [A] through [D] amount to a computer programmed to carry out the abstract idea. The “blockchain” language in limitations [D] through [H] (e.g., “blockchain,” “virtual blockchain” “smart contract”, etc.) is a high-level instruction to implement the abstract idea in a technology environment, recited at a high level of generality. As such, when the additional elements are considered individually and as an ordered combination, the claim as a whole amounts to no more than or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Moreover, the “blockchain”/ “virtual blockchain” element recited in the claim limitations amounts to no more than generally linking the use of a judicial exception to a particular technological environment of field of use (MPEP 2106.05(h)). Limiting the claim directed to an abstract idea and the analysis proceeds to Step 2B. 
The additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated. As discussed under Step 2A.2, the additional element(s) of using a processor/computer, and a blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity in which a blockchain is used as a tool/platform for archiving documents which are migrated from one vault to one or more different vaults. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through "instructions" performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer. This is not enough to provide an inventive concept. Therefore, independent claims 1, 8 and 15 are not patent eligible.
Dependent claims 2, 9, and 16 further recite store the rule and the hash of all of the blocks from the virtual blockchain on the blockchain as a transaction for a verification of the blocks on the virtual blockchain. The recitation of “store the rule and the hash of all of the blocks from the virtual blockchain on the blockchain” merely repeats limitation [H] of claim 1 without the “execute a smart contract” element. Additional element, such as “store…as a transaction for a verification of the blocks on the virtual blockchain” only recites a standard practice of blockchain technology (i.e., recording data information as transactions) and an intent result of such a practice, and therefore not adding additional weights for the eligibility analysis.
Dependent claims 3, 10, and 17 further recite assign to at least one block stored on the virtual blockchain a link to a block stored on the blockchain to ensure correctness of the blocks stored on the virtual blockchain prior to the at least one block. This amount to insignificant documents gathering where, in the fundamental economic practice recited in claims 1, 8, and 15 it would have been necessary for a person to establish a reference between archived documents and unarchived documents for better record-tracking and record-keeping. In this sense, the link assigning step recited in claims 3, 10, and 17 is merely performing insignificant extra-solution activity that is nominally related to or tangential to the invention. Furthermore, the linking of data in claims 3, 10, and 17 is well-understood, routine, and conventional activity as discussed in MPEP 2106.05(d) (II) similar to electronic recordkeeping (Alice) or arranging a hierarchy of groups and sorting information (Versata
Dependent claims 4, 11, and 18 further recite assign the link to a last block stored on the virtual blockchain. Claims 4, 11 and 18 dependent on claims 3, 10, and 17, and further restrict the “at least one block stored on the virtual blockchain” to “a last block stored on the virtual blockchain.” There is nothing in claims 4, 11 and 18 with respect to the specific or narrow terms of the assigning process, as recited in the claims, that changes how such step of claims 3, 10, and 17 are performed, and therefore claims 4, 11 and 18 do not change or eliminate the underlying abstract idea.  There are no additional elements in claims 4, 11, and 18 for considering under Step 2A.2 or Step 2B beyond those discussed with respect to claims 3, 10, and 17 above, and therefore claims 4, 11, and 18 are ineligible.
Dependent claims 5, 12, and 19 further recite update the virtual blockchain upon an identification of an update request transaction submitted by the user node. This amount to insignificant documents gathering where, in the fundamental economic practice recited in claims 1, 8, and 15 it would have been necessary for a person to add or remove documents from the archived documents so that the archived documents are up-to-date. In this sense, the documents update step recited in claims 5, 12, and 19 is merely performing insignificant extra-solution activity that only nominally related to or tangential to the invention. Furthermore, updating data pursuant to an update request is merely electronic recordkeeping and therefore is well-understood, routine, and conventional activity as discussed in MPEP 2106.05(d) (II) similar to electronic recordkeeping (Alice). Additionally, references Polehn, Eksten, and Landscheidt each describe “updating data” on a blockchain in response to an update request, showing this function is ubiquitous, routine, or conventional in the art. For example, Polehn teaches “receives, from a client device associated with the user account, an access request …in response to the access request… provides instructions to update the blockchain...” (Polehn Abstract). Another request from the client 130, can initiate and construct transactions that update the blockchain 120.” (Landscheidt 0023).Thus, based on the evidence as a whole considered in view of current guidance, the Examiner finds that claims 5, 12, and 19 further recite the abstract idea and do not contain any significant or meaningful elements that amount to an inventive concept. There is no other additional elements in claims 5, 12, and 19 for further consideration under Steps 2A.2 or Step 2B. Therefore, claims 5, 12, and 19 are ineligible. 
Dependent claims 6 and 13 further recite update request transaction contains a hash value of a new virtual block and a new rule. This additional limitation merely further limits the update request transaction to include a hash value of a new virtual blockchain and a new rule.  The recitation of the has value of a new virtual blockchain and a new rule merely providing more specific examples for what can be included in the update request transaction, for example, an encrypted document-to-be-archived, a migration protocol to archive the document, and does not change the abstract idea, and therefore does not make the claims eligible. 
Dependent claims 7, 14, and 20 further recite update the virtual blockchain based on a pre-defined rule. The recitation of a “pre-defined rule,” without specifies what the “pre-defined rule” is and how the step of updating the virtual blockchain is performed based on this “pre-defined rule”, does not change the abstract idea in claims 1, 8, and 15.  There is nothing in claims 7, 14, and 20 with respect to the specific or narrow term of the pre-define rule that changes how the step of updating the blockchain in claims 6 and 13 (which claims 7, 14, and 20 are dependent on, respectively) are performed, and therefore claims 7, 14, and 20 do not change or eliminate 
Conclusion 
In summary, the claims 1-20 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to a significantly more than the judicial exception itself. Since the claims are nothing more than an abstract idea implemented on a generic computer, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejection – 35 U.S.C. § 103
Claims 1-2, 7-9, and 15-16 are rejected as being unpatentable under 35 U.S.C. § 103(a) over SANGHVI (US Patent Application Publication 2020/0057565) in view of VAN DE RUIT (US Patent Application Publication 2019/0190719).
Regarding claims 1, 8, and 15. Sanghvi – which like the present invention is directed to selectively restore utilizing a blockchain architecture —disclose:
(claim 1) A manager for a virtual blockchain, the manager comprising:
a processor;
 a memory storing one or more instructions; and
a processor that when executing the one or more instructions is configured to:
(claim 8) A method, comprising:
(claim 15) A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a manager of a virtual blockchain configure the processor to perform:
[the term "processing device" generally includes circuitry used for implementing the communication and/or logic functions of the particular system. For example, a processing device may include a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing. (Sanghvi  0050); the selective data restore system 130 comprises computer-readable instructions 310 stored in the memory device 306, which in one embodiment includes the computer-readable instructions 310 of a selective data restore application 312. In some embodiments, the memory device 306 includes data storage 308 for storing data related to the system environment, but not limited to data created and/or used by the selective data restore application 312. (Sanghvi  0052); It will also be understood that the one or more computer-executable program code portions may be stored in a transitory or non-transitory computer-readable medium (e.g., a memory, and the like) that can direct a computer and/or other programmable data processing apparatus to function in a particular manner, such that the computer-executable program code portions stored in the computer-readable medium produce an article of manufacture, including instruction mechanisms which implement the steps and/or functions specified in the flowchart(s) and/or block diagram block(s).(Sanghvi 0083)]
 identify, from a plurality of user transactions committed by a plurality of user nodes to a blockchain, a user request transaction from a particular user node of the plurality of user nodes, the user request transaction requesting for a creation of a virtual blockchain for the particular user node, wherein the user request transaction contains a rule;
In some embodiments, the nodes 120 may be user devices 110 forming a plurality of networked devices participating in a blockchain environment forming a decentralized ledger which may be accessed via the blockchain system 150. (Sanghvi 0047); Data stored in the system or database may include files, transaction data, configuration data, programming code, or the like. (Sanghvi 0065); [i]n some embodiments, the user 102 is an individual or system that desires to implement the selective data recordation and reconstruction system 130 of the present invention over the network 101. In some embodiments a user 102 is a user or entity completing a data migration or copy to between data environments such as from a production environment to different environment for testing, quality assurance, and/or development. In other embodiments, the user 102 is a user or entity managing data storage on the distributed ledger. (Sanghvi 0040); the system receives a migration request to selectively clone at least a section of the parent distributed ledger from the source environment. A migration request may include, an executed command to migrate, clone, or otherwise copy at least a portion of the parent distributed ledger (i.e., an incremental section of one or more blocks) from the source environment to a target environment... In one embodiment, a migration request may be received by the system from a user via a user device. (Sanghvi 0069); Boundaries of the copied and reconstructed section may be specifying by the system and/or user by, for example, defining a date, time, block number, hash or the like for which to limit the copy process. (Sanghvi 0071)]
(claims 1, 8, and 15) create the virtual blockchain based on the user request transaction;
[Following cloning of a section of the distributed ledger, as illustrated in block 606, the section is reconstructed in a second, child distributed ledger in the target environment. (Sanghvi 0070)]
(claims 1, 8, and 15) populate, from the plurality of committed user transactions, the virtual blockchain with transactions of the particular user node based on the rule; and
[The reconstructed section of the parent distributed ledger is a copy of one or more incremental blocks from the parent block chain. (Sanghvi 0070); Boundaries of the copied and reconstructed section may be specifying by the system and/or user by, for example, defining a date, time, block number, hash or the like for which to limit the copy process. (Sanghvi 0071)];The system and/or user 
(claims 1, 8, and 15) record a hash of all blocks onto the blockchain
[As the immutability of the record stored by the parent blockchain may not be corrupted, the one or more incremental blocks are added as new blocks on the end of the parent block chain. The system generates a new block header (i.e., new hash) for incremental blocks rebroadcast and accepted to the parent block chain in order to properly refer to the previous blocks on the parent chain and maintain on the parent chain and maintain. In this way, a portion of newly developed or tested data from the target environment may be incorporated into the source environment (e.g., into production). (Sanghvi 0074)]  
 (claims 1, 8,and 15) a rule
based on the rules defined by the block headers generated by the system. (Sanghvi 0078)]
However, Sanghvi does not expressly disclose execute a smart contract to record the rule and a hash of all blocks from the virtual blockchain onto the blockchain.
Nonetheless, Van de Ruit – which like the present invention is directed to a blockchain verification method for a secondary blockchain – specifically teaches (in italics):
execute a smart contract to record the rule and a hash of all blocks from the virtual blockchain onto the blockchain.
[both of the blockchains 301 and 302 support the creation and execution of smart contracts. For example, blockchain 303 may execute a smart contract on blockchain 302 to verify and record blocks on blockchain 303, and/or blockchain 302 may execute a smart contract on blockchain 301 to verify and record blocks on blockchain 302. (Van de Ruit 0191); as shown in FIG. 2a is a primary blockchain 210 and a secondary blockchain 250… Primary blockchain 210 comprises multiple blocks; shown are blocks 211, 212, 213, 214 and 215. (Van de Ruit 0174); FIG. 2a show a secondary blockchain 250. Of secondary blockchain 250 the blocks 251, 252 and 253 are shown. (Van de Ruit 0177); [t]he blocks created on the secondary blockchain 250 are recorded through an activation transaction on primary blockchain 210 (Van de Ruit 0177)]
Thus, a combination of Sanghvi and Van de Ruit shows it was known in the art before the effective filing date of the claimed invention to operate a method and system to execute a smart contract to record the rule and a hash of all blocks from the virtual blockchain onto the blockchain. Sanghvi discloses to prevent the immutability of the record stored by the parent blockchain to be corrupted, incremental blocks (which were previously added to the child blockchain) can be hashed and added to the parent blockchain. (Sanghvi 0074). Van de Ruit shows to execute a smart contract to implement the blocks adding process disclosed in Sanghvi. Smart contract is a well-known transaction protocol and widely used in blockchain technology. Because smart contract is self-executable and self-enforceable, it is 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to record a hash of blocks and a rule from the virtual blockchain onto the blockchain as disclosed in Sanghvi by executing a smart contract as taught by Van de Ruit, because the combination of the references is merely a combination of prior art elements according to known method to yield predictable results.  
Regarding claims 2, 9, and 16. The combination of Sanghvi and Van de Ruit teaches all the limitations of claims 1, 8, and 15.  Sanghvi further discloses: 
store the rule and the hash of all of the blocks … on the blockchain…. [As the immutability of the record stored by the parent blockchain may not be corrupted, the one or more incremental blocks are added as new blocks on the end of the parent block chain. The system generates a new block header (i.e., new hash) for incremental blocks rebroadcast and accepted to the parent block chain in order to properly refer to the previous blocks on the parent chain and maintain on the parent chain and maintain. In this way, a portion of newly developed or tested data from the target environment may be incorporated into the source environment (e.g., into production) (Sanghvi 0074); FIG. 8 provides a portion of a parent blockchain from which a second blockchain is reconstructed in FIG. 9 based on the rules defined by the block headers generated by the system. (Sanghvi 0078).]
Moreover, Van de Ruit teaches:
	store…from the virtual blockchain…as a transaction for a verification of the blocks on the virtual blockchain.[both of the blockchains 301 and 302 support the creation and execution of smart contracts. to verify and record blocks on blockchain 303, and/or blockchain 302 may execute a smart contract on blockchain 301 to verify and record blocks on blockchain 302. (Van de Ruit 0191); Shown in FIG. 2a is a primary blockchain 210 and a secondary blockchain 250… Primary blockchain 210 comprises multiple blocks; shown are blocks 211, 212, 213, 214 and 215. (Van de Ruit 0174); FIG. 2a show a secondary blockchain 250. Of secondary blockchain 250 the blocks 251, 252 and 253 are shown. (Van de Ruit 0177); The blocks created on the secondary blockchain 250 are recorded through an activation transaction on primary blockchain 210… For example, after block 252 is created an activation transaction may be generated and sent to a primary blockchain management device. The activation transaction may comprise an identification of block 252 may be recorded in block 215 together with the verification result of the smart contract which is activated by the activation transaction. (Van de Ruit 0178); In an embodiment, the identification is computed, e.g., over a hash, over a previous block or more than one block back in the blockchain. For example, the identification may comprise a hash over the previous block, and/or the block before that. For example, there may be a number (e.g., n), say 2, or 3, or more, etc., so that the identification comprises a hash of each of the number (n) of previous blocks in the blockchain. (Van de Ruit 0156)]
Regarding claim 7. The combination of Sanghvi and Van de Ruit teaches all the limitations of claims 1. Sanghvi further discloses:
the instructions further cause the processor to update the virtual blockchain based on a pre-defined rule. [In some embodiments, a second copy function may be performed by the system and/or user. The system and/or user may select a second section of the parent blockchain from the source environment and reconstruct the second section in the target environment. (Sanghvi 0076)...The remaining portions of the second section are copied and added to the already copied first section in order to reconstruct the entirety of the requested second section by combining the parts in the target environment. (Sanghvi 0076); In another embodiment, endblock values may be assigned for different data types, wherein each endblock value designates a maximum block number to be copied and reconstructed for each separate data type. 
Claims 3-4, 10-11, and 17-18 are rejected as being unpatentable under 35 U.S.C. § 103 over the combination of Sanghvi in view of Van de Ruit as applied to claims 1, 8, and 15 above, and further in view of STOLLMAN (US Patent Application Publication 2018/0323963 A1)
Regarding claims 3, 10, and 17. The combination of Sanghvi and Van de Ruit teaches all the limitations of claims 1, 8, and 15. However, the combination of Sanghvi and Van de Ruit does not expressly disclose assign to at least one block stored on the virtual blockchain a link to a block stored on the blockchain to ensure correctness of the blocks stored on the virtual blockchain prior to the at least one block. 
Nonetheless, Stollman – which like the present invention is directed to a system and method for creating a second generation, or child blockchain that can retain machine-readable link to the parent blockchain. Specifically, Stollman teaches the following limitation:
assign to at least one block stored on the virtual blockchain a link to a block stored on the blockchain to ensure correctness of the blocks stored on the virtual blockchain prior to the at least one block. [In order to ensure appropriate connection of the new blockchain 200 with the parent blockchain 100, the new blockchain 200 may also incorporate a linkage between the state of the new blockchain 200 and the historical archived blockchain... Such a link provides a means for reserving the historical integrity of the entire combined blockchain. (Stollman 0082); directing said migration transactions to said child blockchain-based upon said transformation protocol stored and operating in said at least one transformation system; e.g. creating at least one new block of said migration transactions including a machine-readable link associated with at least one prior block of said at least one parent blockchain ("migration blocks"). (Stollman claim 24)]
Thus, Stollman shows it was known in the art before the effective filing date of the claimed invention to operate a system and method in which a link can be created between the blocks of the child blockchain and parent blockchain. The examiner interprets “to ensure correctness of the blocks stored on the virtual blockchain prior to the at least one block” to be an intended use or result that does not distinguish the claimed method and system from the prior art. Nonetheless, for purposes of compact prosecution, the examiner has cited a portion of Stollman to teach this element, as shown above.  Stollman shows it was known that a link between the child blockchain and parent blockchain can be used as a bridge for historical reference. (Stollman Abstract)  Like Sanghvi and Van de Ruit, Stollman recognizes that the creation of a child blockchain reduces the size of the working blockchain thereby making it easier to store the blockchain increasing the speed of queries to interrogate the current state of the blockchain. (Stollman Abstract). Accordingly, a person having ordinary skill in the art would incorporate the step of establishing a link between the child and parent blockchain from Stollman into the steps of creating a child blockchain in the combination of Sanghvi in view of Van de Ruit, using the techniques described in Stollman. Such incorporation would not change or impact the essential feature of the combination of Sanghvi and Van de Ruit because linking blocks in a blockchain is a well-known technique in blockchain technology, and linking blocks from a child blockchain and parent blockchain to ensure correctness of the blocks is simply using known techniques to improve similar methods in the same way.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the techniques disclosed in Stollman to establishing a 
Regarding claims 4, 11, and 18. The combination of Sanghvi and Van de Ruit in view of Stollman teaches all the limitations of claims 3, 10, and 17. Stollman further discloses:
assign the link to a last block stored on the virtual blockchain. [In another embodiment of the disclosed methodology, illustrating the "backing out" of blocks from a parent blockchain 100 and re-appending them to a child blockchain 200 (Stollman 0078); In step 932, the system confirms that the first block includes any necessary references to the relevant archived transactions (e.g., the address link to the last block and/or the last transaction of each party in the archived parent blockchain). Next, as shown in step 935, the "backed out" blocks are appended to the new seed block 70. At this point, blockchain operations may again resume 940 with all new or subsequent blocks being appended to the new (child) blockchain 200. (Stollman 0079)]
Claims 5 and 12 are rejected as being unpatentable under 35 U.S.C. § 103 over the combination of Sanghvi in view of Van de Ruit as applied to claims 1 and 8 above, and further in view of POLEHN (US Patent Application Publication 2019/0045345 A1).
Regarding claims 5 and 12. The combination of Sanghvi and Van de Ruit teaches all the limitations of claims 1 and 8. However, the combination of Sanghvi and Van de Ruit does not expressly disclose the limitation in claims in 5 and 12. 
Nonetheless, Polehn –which like the present invention is directed to provide virtual subscriber identify modules (SIM) for client devices –teaches a system and method of using blockchain encryption technology to replace a traditional SIM card with a software SIM version. (Polehn 0013). Specifically, Polehn teaches:
Update the virtual blockchain upon an identification of an update request transaction submitted by the particular user node. [A network device receives a selection of network services to be associated with a virtual subscriber identity module (vSIM); initiates creation of a blockchain including a vSIM receives, from a client device associated with the user account, an access request for the vSIM certificate; activates, in response to the access request, the client device for access to the network services; and provides instructions to update the blockchain in response to the activating. Thus, the vSIM can be retrieved and used by any one of different devices associated with the user account or loaned to other users. (Polehn Abstract)
Thus, Polehn shows it was known in the art before the effective filing date of the claimed invention to operate a system and method in which blockchain encryption technology can be used to replace traditional SIM with a virtual SIM (vSIM), and the network device initiates creation blockchain including a vSIM certificate for the network services (Polehn 0014). The combination of Sanghvi and Van de Ruit shows it was known to create a virtual blockchain using blocks migrated from a parent blockchain, and the created virtual blockchain can be updated (“a second copy function may be performed by the system…select a second section of the parent blockchain…and reconstruct the second section in the target environment” Sanghvi 0076). By updating the created blockchain upon a receipt of an access request, Polehn complements the combined Sanghvi and Van de Ruit as providing a condition under which to update the child blockchain created in Sanghvi and Van de Ruit. Such incorporation would not change or impact the essential features of Sanghvi because it already implied an update of the child blockchain would happen under certain condition. Simply expressly stating what those conditions could be, for example, by receiving a use request, might be is within the skill of a person having ordinary skill in the art and would have produced predictable results; such as those shown in Polehn.
Therefore,  it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of updating the virtual blockchain, as disclosed in the combination of Sanghvi and Van de Ruit, by providing specific condition under which the virtual blockchain might be updated, as taught by Polehn , because the combination of Sanghvi and Van de Ruit in view of Polehn is merely a combination of prior art elements according to known methods yield predictable results.
Claims 6 and 13-14 are rejected as being unpatentable under 35 U.S.C. § 103 over the combination of Sanghvi and Van de Ruit in view of Polehn as applied to claims 5 and 12 above, and further in view of LEVOW (US Patent Application Publication 2009/0083413 A1), and ELINGSON (US Patent Application Publication 2020/0111091A1)
Regarding claims 6, and 13. The combination of Sanghvi and Van de Ruit in view of Polehn teaches all the limitations of claims 5, 12, and 15. However, the combination of Sanghvi and Van de Ruit in view of Polehn does not expressly disclose the limitation in claims 6 and 13.
	Nonetheless, Levow teaches the update request transaction contains a hash value of a new virtual block…. [the invention includes receiving the DNS requests from the various networks, determining the frequencies of transfers of different data blocks based on the reception of DNS requests that include hashes indicative of the different data blocks, and determining adaptive security measures at least partially on the basis of determinations of the frequencies of transfers. (Levow 0015).)]
Thus, the combination of Sanghvi and Van de Ruit, in view of Polehn and Levow shows that it was known in the art before the effective filing date of the claimed invention the update request transaction contains a hash value of a new virtual block. Levow is directed to computer network security concern detection. (Levow 0001). Levow shows it was known that a request may contain different data blocks which are hashed (Levow 0010, 0015).  Accordingly, a person having ordinary skill in the art would incorporate the hash of different blocks (as taught by Levow)  which represents different a data type can be carried by the update request into the update request taught in the combination of Sanghvi, Van de Ruit and Polehn, using the technique described in Levow. Such incorporation would not change or impact the essential feature of Sanghvi because it already implied its system is capable of processing hashes of blocks (e.g., record a hash of all blocks onto the blockchain). Simply expressly adding the hash of new blocks to the update request does not acquire additional teaching beyond aforementioned references and is within the skill of a person having ordinary skill in the art and would have produced predictable results; such as those shown in Levow.

However, the combination of Sanghvi and Van de Ruit in view of Polehn and Levow does not teach the remaining part of claims 6 and 13. 
Nonetheless, Elingson teaches:
the update request transaction contains…a new rule. [In some embodiments, the request may include a second rule set. (Elingson 0283)]
Thus, the combination of Sanghvi and Van de Ruit, in view of Polehn, Levow, and Elingson shows that it was known in the art before the effective filing date of the claimed invention the update request transaction contains a hash value of a new virtual block and a new rule. Elingson is directed to a system and method of certifying an authenticate transaction. (Elingson Abstract). Elingson shows it was known that a first computing device may generate a first rule set, a second computing device may generate a second rule set. (Elingson 0066). Elingson also shows that the certification request includes the second rule set, and a certification decision is made based on the second rule set. (Elingson 0283-0287). Accordingly, a person having ordinary skill in the art would incorporate the hash of different blocks (as taught by Levow) and the second rule set (as taught by Elingson) both of which represent different data types can be carried by the update request into the update request taught in the combination of Sanghvi, Van de Ruit, and Polehn, using the technique described in Levow and Elingson. Such incorporation would not change or impact the essential feature of Sanghvi because it already implied its system is capable of processing hashes of blocks and rules (e.g., record a hash of all blocks and a rule onto the blockchain). Simply expressly adding the hash of new blocks and new rule to the update request does not acquire additional teaching beyond aforementioned references and is within the skill of a person having 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the update request, as disclosed in the combination of Sanghvi, Van de Ruit, and Polehn, by adding a hash of new blocks and new rule, as taught by Levow and Elingson, because the combination is merely a combination of prior art elements according to known methods yield predictable results.
Regarding claim 14. The combination of Sanghvi and Van de Ruit in view of Polehn, Levow, and Elingson teaches all the limitations of claims 13. Sanghvi further teaches:
update the virtual blockchain based on a pre-defined rule. [In some embodiments, a second copy function may be performed by the system and/or user. The system and/or user may select a second section of the parent blockchain from the source environment and reconstruct the second section in the target environment…The remaining portions of the second section are copied and added to the already copied first section in order to reconstruct the entirety of the requested second section by combining the parts in the target environment.( Sanghvi 0076); In another embodiment, endblock values may be assigned for different data types, wherein each endblock value designates a maximum block number to be copied and reconstructed for each separate data type. FIG. 8 provides a portion of a parent distributed ledger from which a second distributed ledger is reconstructed in FIG. 9 based on the rules defined by the block headers generated by the system. As illustrated in FIG. 8, the parent distributed ledger 800 comprises a number of sequential blocks comprising data stored as block content having three, separate data types A,B, and C which have been bucketed into three separate groupings according to the individual hashes of the modified block header. FIG.9 illustrates an executed migration request defining endblock values of3, 1, and 2 for data types A, B, and C, respectively. As illustrated in FIG. 9, data of type A is copied through block number 3, while copy of data of type B stops after block number 1 and copy of data of type C stops after block number 2. In this way, specific, targeted data may be selectively cloned and reconstructed in 
Claims 19 and 20 are rejected as being unpatentable under 35 U.S.C. § 103 over the combination of Sanghvi and Van de Ruit as applied to claim 15 above, and further in view of LEVOW (US Patent Application Publication 2009/0083413 A1), and ELINGSON (US Patent Application Publication 2020/0111091A1)
Regarding claim 19. The combination of Sanghvi and Van de Ruit teaches all the limitations of claim 15. However, the combination of Sanghvi and Van de Ruit does not expressly disclose the limitation in claim 19.
Nonetheless, Levow teaches the update request transaction contains a hash value of a new virtual block…. [the invention includes receiving the DNS requests from the various networks, determining the frequencies of transfers of different data blocks based on the reception of DNS requests that include hashes indicative of the different data blocks, and determining adaptive security measures at least partially on the basis of determinations of the frequencies of transfers. (Levow 0015).)]
Thus, the combination of Sanghvi and Van de Ruit shows that it was known in the art before the effective filing date of the claimed invention the update request transaction contains a hash value of a new virtual block. Levow is directed to computer network security concern detection. (Levow 0001). Levow shows it was known that a request may contain different data blocks which are hashed (Levow 0010, 0015).  Accordingly, a person having ordinary skill in the art would incorporate the hash of different blocks (as taught by Levow)  which represents different a data type can be carried by the update request into the update request taught in the combination of Sanghvi in view of Van de Ruit, using the technique described in Levow. Such incorporation would not change or impact the essential feature of Sanghvi because it already implied its system is capable of processing hashes of blocks (e.g., record a hash of all blocks onto the blockchain). Simply expressly adding the hash of new blocks to the update request does not acquire additional teaching beyond aforementioned references and is within the skill of a person 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the update request, as disclosed in the combination of Sanghvi in view of Van de Ruit by adding a hash of new blocks, as taught by Levow, because the combination is merely a combination of prior art elements according to known methods yield predictable results.
However, the combination of Sanghvi in view of Van de Ruit in view of Levow does not teach the remaining part of claim 19. 
Nonetheless, Elingson teaches: the update request transaction contains…a new rule. [In some embodiments, the request may include a second rule set. (Elingson 0283)]
Thus, the combination of Sanghvi in view of Van de Ruit in view of Levow when modified by Elingson shows that it was known in the art before the effective filing date of the claimed invention the update request transaction contains a hash value of a new virtual block and a new rule. Elingson is directed to a system and method of certifying an authenticate transaction. (Elingson Abstract). Elingson shows it was known that a first computing device may generate a first rule set, a second computing device may generate a second rule set. (Elingson 0066). Elingson also shows that the certification request includes the second rule set, and a certification decision is made based on the second rule set. (Elingson 0283-0287). Accordingly, a person having ordinary skill in the art would incorporate the hash of different blocks (as taught by Levow) and the second rule set (as taught by Elingson) both of which represent different data types can be carried by the update request into the update request taught in the combination of Sanghvi, Van de Ruit, and Levow, using the technique described in Elingson. Such incorporation would not change or impact the essential feature of Sanghvi because it already implied its system is capable of processing hashes of blocks and rules (e.g., record a hash of all blocks and a rule onto the blockchain). Simply expressly adding the hash of new blocks and new rule to the update request does not acquire additional teaching beyond aforementioned references and is within the skill of a person having 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the update request, as disclosed in the combination of Sanghvi, Van de Ruit, by adding a hash of new blocks as taught by Levow and adding a new rule as taught by Elingson, because the combination is merely a combination of prior art elements according to known methods yield predictable results.
Regarding claim 20. The combination of Sanghvi and Van de Ruit in view of, Levow and Elingson teaches all the limitations of claims 19. Sanghvi further teaches:
update the virtual blockchain based on a pre-defined rule. [In some embodiments, a second copy function may be performed by the system and/or user. The system and/or user may select a second section of the parent blockchain from the source environment and reconstruct the second section in the target environment…The remaining portions of the second section are copied and added to the already copied first section in order to reconstruct the entirety of the requested second section by combining the parts in the target environment.( Sanghvi 0076); In another embodiment, endblock values may be assigned for different data types, wherein each endblock value designates a maximum block number to be copied and reconstructed for each separate data type. FIG. 8 provides a portion of a parent distributed ledger from which a second distributed ledger is reconstructed in FIG. 9 based on the rules defined by the block headers generated by the system. As illustrated in FIG. 8, the parent distributed ledger 800 comprises a number of sequential blocks comprising data stored as block content having three, separate data types A,B, and C which have been bucketed into three separate groupings according to the individual hashes of the modified block header. FIG.9 illustrates an executed migration request defining endblock values of3, 1, and 2 for data types A, B, and C, respectively. As illustrated in FIG. 9, data of type A is copied through block number 3, while copy of data of type B stops after block number 1 and copy of data of type C stops after block number 2. In this way, specific, targeted data may be selectively cloned and reconstructed in 

Response to Remarks
With respect to the rejections of claims 1-20 under §112(a), Applicant asserts on pages 9-10 of Applicant’s remarks filed on February 19th, 2021:
The Examiner alleges that AR/AD discloses, "fulfilling the written description requirement means more than mere repeating claim language in the specification". This is not an accurate statement of AR/AD, which specifically addresses a situation in which the written description fails to support a genus claim. As none of claims 1, 8, and 15 are genus claims, AR/AD is not applicable. Applicants note that generic or genus claims are discussed in MPEP §§ 806.04 and 806.04(d). If the Examiner maintains this rejection, Applicants request that Examiner explain how claims 1, 8, and 15 are genus claims. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

Response: Applicant’s remarks have been fully considered but they are not persuasive. 
As discussed in the previous Office Action, the Applicant’s disclosure does not explain, expand, or provide any details, examples or embodiments for the claims. The specification (e.g., paras. [0061-62] and [0079-80]) describes the claims by repeating the almost identical claim language. The Applicant’s response does not cite any specific portions from the specification or drawing to support the argument that the specification contains adequate disclosure of the claims and meets the standards set forth in MPEP § 2161.01. As such, the specification lacks a description of the steps by which the “identifying…creating…populating…and executing” recited in claim 1 are performed. Because the invention is a computer-implemented functional invention it is sufficient to disclose the result achieved because this does not show that Applicant had possession of the steps or algorithm necessary to program the computer to perform the claimed function to achieve the claimed results.  

Therefore, the rejection has been maintained.

With respect to the rejections of claims 1-20 under §112(b), Applicant asserts on page 10 of Applicant’s remarks filed on February 19th, 2021:
Applicants amend claims 1, 8, and 15 to address the Examiner's concern. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.

Response: the amendment has addressed the issue and the rejection has been withdrawn.
The Examiner has reconsidered the newly presented claims with respect to the written description requirements of 112§ (b). Notwithstanding the Applicant’s remarks, the Examiner finds that the newly presented claims raise issues under 112§ (b), as discussed in the detailed rejection above. 

With respect to the rejection of claims 1-20, under § 101,  Applicant asserts on pages 10-12 of Applicant’s remark filed on February 19th, 2021:
Claims 1-20 stand rejected under 35 U.S.C. § 101 as allegedly directed to an abstract idea without significant more. Applicants traverse this rejection.

The Examiner alleges that the present claims do not recite a practical application. (Office Action, pp. 7-9.) Applicants disagree.

If the claim recites a judicial exception, the claim requires further analysis for a practical application of the judicial exception in Step 2A(ii).

If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A(ii) by:
identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and

evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.


The seven identified "practical application" sections of the MPEP, cited in the Guidance under Step 2A(ii), are:
MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field

MPEP § 21 06.05(b) Particular Machine


MPEP § 21 06.05(c) Particular Transformation

MPEP § 2106.05(e) Other Meaningful Limitations

MPEP § 2106.05(t) Mere Instructions To Apply An Exception

MPEP § 2106.05(g) Insignificant Extra-Solution Activity
	
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends.

The present invention discloses a virtual blockchain that is created in response to a user request transaction that includes a rule for creating the virtual blockchain. The virtual blockchain is populated with transactions that are taken from a parent blockchain that stores blocks associated with multiple users and that are from a particular user node making the user request transaction. The present Specification discloses that the use of a virtual blockchain provides the advantage improving overall performance by reducing the number of accesses to the parent blockchain. (See e.g., ¶¶ 55 and 56.) Therefore, Applicants submit that the claimed virtual blockchain is additional element that "Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field".

Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection of claim 1-20 under 35 U.S.C. § 101.

Response: Applicant’s remarks have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s summary of the legal standard that used to evaluate §101 issues. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra-solution activity should be reevaluated in Step 2B to determine if the element(s) are well-understood, routine, and conventional in the relevant field as discussed in MPEP § 2106.05(d).
Second, Applicant fails to explain why the alleged “improvement” that “reducing the number of accesses to the parent blockchain” is additional elements that “improvement to the functioning of a computer or to any other technology or technical field.” The Applicant fails to explain what basic functions of computer, or which technical fields, if there is any, the invention improves. The computer and computing devices in the present claim merely provide a generic technological platform on which the abstract idea is implemented. The claims do not recite any particular improvement to the blockchain network techniques, or how the abstract idea or these techniques are implemented on the generic platform. 
Accordingly, the remarks regarding subject matter eligibility are not persuasive and the rejection of the claims under § 101 is maintained.

With respect to the rejection of claims 1-20 § 103, Applicant asserts on pages 13-17 of Applicant’s remarks filed on February 19, 2020:
As an initial matter, claim 14 is amended to depend from claim 1, instead of from claim 13. Therefore, claim 14 is addressed under this heading, instead of with claims 6 and 13 below.

Without conceding the propriety of this rejection, Applicants amend independent claims 1, 8, and 15 solely to expedite prosecution.

Amended independent claim 1 recites, "populate, from the plurality of committed user transactions [that are committed by a plurality of user nodes to a blockchain] the virtual blockchain with transactions of the particular user node [that requests creation of the virtual blockchain]. SANGHVI and VAN DE RUIT, whether taken alone or in any reasonable combination, do not disclose or suggest at least this feature of amended claim 1.

The Examiner relies on ¶ 70 of SANGHVI for allegedly disclosing, “populate the virtual blockchain with the user transactions from the plurality of the user transactions from the blockchain based on the rule". (Office Action, p. 14.) Even if this allegation is correct – a point Applicants do not concede - SANGHVI does not discloses or suggest the above identified feature of amended claim 1.

In general, SANGHVI relates to selectively cloning a section of a blockchain from the source environment and reconstructing the section of the blockchain in a target environment. (See SANGHVI, Abstract.)

Paragraphs 69 and 70 of SANGHVI disclose: 
As illustrated in block 604, the system receives a migration request to selectively clone at least a section of the parent blockchain from the source environment. A migration request may include, an executed command to migrate, clone, or otherwise copy at least a portion of the parent blockchain (i.e., an incremental section of one or more blocks) from the source environment to a target environment. A target environment is an environment separate from the source environment. In one embodiment, a target environment may include a testing environment, a quality assurance environment, and/or a product development environment. In one embodiment, a migration request may be received by the system from a user via a user device. In another embodiment, migration requests may be scheduled to occur at regular time intervals (e.g., monthly, bi-weekly) [and]

Following cloning of a section of the blockchain, as illustrated in block 606, the section is reconstructed in a second, child blockchain in the target environment. The reconstructed section of the parent blockchain is a copy of one or more incremental blocks from the parent block chain. In this way, the reconstructed section may be used as a restore point or a backup. In another embodiment, the reconstructed section may provide a code base with or without data for developing additional code within a testing environment. For example, in the illustrated embodiment of FIG. 7, the parent blockchain 710 comprises blocks A1-A12. The system builds a first restore 720 by cloning and reconstructing only blocks A1-A4 in the target environment to generate a second, child chain as defined by the system and/or user.

These portions SANGHVI disclose that a portion of a patent blockchain in a source environment is cloned in response to a migration request. A child blockchain is recreated in a target environment from the cloned portion. Paragraph 71 of SANGHVI further discloses, "Boundaries of the copied and reconstructed section may be specifying by the system and/or user by, for example, defining a date, time, block number, hash or the like for which to limit the copy process" - which the Examiner alleges corresponds the claimed rule. (Office Action, p. 14.) While SANGHVI discloses cloning a portion of a parent blockchain using "a date, time, block number, hash or the like", amended claim 1 recites, "populate, from the plurality of committed user transactions [that are committed by a plurality of user nodes to a blockchain] the virtual blockchain with transactions of the particular user node [that requests creation of the virtual blockchain]. Thus, amended claim 1 recites that the claimed virtual blockchain is populated by transactions that are only from the user node that sends the request to create the virtual blockchain. The cited portions of SANGHVI do not disclose or suggest this feature.

The disclosure of VAN DE RUIT does not cure this deficiency in SANGHVI.

For at least the foregoing reasons, Applicants submit that amended claim 1 is patentable over SANGHVI and VAN DE RUIT, whether taken alone or in any reasonable combination. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection of amended claim 1.

Amended independent claims 8 and 15 recite features similar to (yet possibly of different scope than) features described above with respect to amended claim 1. Therefore, Applicants submit that amended claims 8 and 15 are patentable over SANGHVI and VAN DE RUIT, whether taken alone or in any reasonable combination, for at least reasons similar to the reasons given above with respect to amended claim 1. Accordingly, Applicants request that the Examiner reconsider and withdrawn this rejection of amended claims 8 and 15. Claims 2 and 7 depend from claim 1, claims 9 and 14 depend from claim 8, and claim 16 depends from claim 15. Therefore, Applicants submit that these claims are patentable over SANGHVI and VAN DE RUIT, whether taken alone or in any reasonable combination, for at least the reasons given above with respect to amended claims 1, 8, and 15, respectively. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.

Response: Applicant’s remarks have been fully considered but they are not persuasive. To addresses the amended claims, the Examiner has cited additional portions of Sanghvi to show that the virtual blockchain is populated with 1) the transactions of the particular user node (¶0071) which 2) request creation of the virtual blockchain (¶0069), and 3) these transactions are among the plurality of user transactions (¶0047). The Examiner finds that, under the broadest reasonable interpretation, “transactions of the particular user node” is interpreted as “transactions that are associated with the particular user node,” and can be transactions created, selected, determined, or otherwise maintain a relationship with the particular user node. Therefore, the user node in Sanghvi, by determining and selecting the particular transactions to be cloned from the parent blockchain and migrated to the child blockchain (for example, by specifying a date, time, block number, hash or the like for which to limit the copy process”), reads on the “particular user node” of which transactions are used to populated the virtual blockchain, as 
Applicant further asserts:
Claims 2 and 7 depend from claim 1, claims 9 and 14 depend from claim 8, and claim 16 depends from claim 15. Therefore, Applicants submit that these claims are patentable over SANGHVI and VAN DE RUIT, whether taken alone or in any reasonable combination, for at least the reasons given above with respect to amended claims 1, 8, and 15, respectively. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.
…
Claims 3 and 4 depend from claim 1, claims 10 and 11 depend from claim 8, and claims 17 and 18 depend from claim 15. Without acquiescing in this rejection, Applicants submit that STOLLMAN does not cure the deficiencies in the disclosures of SANGHVI and VAN DE RUIT, as set forth above with respect to amended claims 1, 8, and 15. Therefore, Applicants submit that these claims are patentable over SANGHVI, VAN DE RUIT, and STOLLMAN, whether taken alone or in any reasonable combination, for at least the reasons given above with respect to amended claims 1, 8, and 15, respectively. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.
…
Claim 5 depends from claim 1, and claim 12 depends from claim 8. Without acquiescing in this rejection, Applicants submit that POLEHN does not cure the deficiencies in the disclosures of SANGHVI and VAN DE RUIT, as set forth above with respect to amended claims 1, 8, and 15. Therefore, Applicants submit that these claims are patentable over SANGHVI, VAN DE RUIT, and POLEHN, whether taken alone or in any reasonable combination, for at least the reasons given above with respect to amended claims 1, 8, and 15, respectively. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.
…
Claim 6 depends from claim 5, and claim 13 depends from claim 12. Without acquiescing in this rejection, Applicants submit that LEVOW and ELINGSON do not cure the deficiencies in the disclosures of SANGHVI, VAN DE RUIT, and POLEHN, as set forth above with respect to claims 5 and 12. Therefore, Applicants submit that these claims are patentable over SANGHVI, VAN DE RUIT, POLEHN, LEVOW, and ELINGSON, whether taken alone or in any reasonable combination, for at least the reasons given above with respect to claims 5 and 12, respectively. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.
…

Claims 19 and 20 depend from claim 15. Without acquiescing in this rejection, Applicants submit that LEVOW and ELINGSON do not cure the deficiencies in the disclosures of SANGHVI and VAN DE RUIT, as set forth above with respect to amended claim 15. Therefore, Applicants submit that these claims are patentable over SANGHVI, VAN DE RUIT, LEVOW, and ELINGSON, whether taken alone or in any reasonable combination, for at least the reasons given above with respect to amended claim 15. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.

Response: Applicant’s remarks have been fully considered but they are not persuasive. On principle, the remarks directed to Sangvi alone cannot show nonobvious of references. See In re Keller, 624 F 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Cp., 800 F. 2d 1091, 231 USPQ 375 (Fed Cir. 1986).  Additionally, Applicant does not provide any remarks or arguments specific 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of Reference Cited (PTO-892). The additional cited art, including but not limited to the excerpts below, further establishes the state of the art prior to the effective filing date for the applicant’s claimed invention:
Ding (US 20200295949 A1) (“Ding”) discloses:
Systems and methods for blockchain-based content verification. In one aspect, a method includes receiving, from a client device of a signer, a target transaction request for triggering presentation of a target electronic document. A smart contract for content verification of the target electronic document is invoked in response to receiving the target transaction request. A content verification program declared in the smart contract is executed. The executing includes reading content of the target electronic document from a blockchain and performing content verification on the target electronic document based on the content of the target electronic document read from the blockchain. A content verification result and the content of the target electronic document is returned to the client device for presentation to the signer.
Williams (US 20200160302A1) (“Williams”) discloses:
Systems and methods are provided that authorize blockchain network transactions based on a work requirement. A blockchain network has a plurality of nodes. At least 
Miller (US 20200118127A1) (“Miller”) discloses:
The multilayer consortium ledger network for usage of the network involves providing a first class to information regarding a current request and second class to manage the output to clients. The information that is obtained regarding capabilities of the client and entities to provide access to server-side utilities and processes, memory networks, nodes, circuitries, blockchain technologies, Internet of Things (IoT) technology that may be used as nodes to power personal transactions on the multilayered consortium ledger network. The template data containers, blockchain cloud services, small to big database centers, contract code accounts and self -executing contracts, big data oracles for centralized, decentralized and distributed oracles and cloud data centers and cloud security systems, database storage login verifications.

Conclusion
Any new ground of rejection in this action were necessitated by applicant’s amendments to the claims. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1. l36(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING WANG whose telephone number is (571)272-6940.  The examiner can normally be reached on M-F 7:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571- 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/J.W./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id. 
        5 Id. at 56.